   Case 19-19601-SLM          Doc 38-3 Filed 07/23/20 Entered 07/23/20 11:47:30        Desc
                                   Certification Page 1 of 2




Our File No. 41,101-N
Rothbard, Rothbard, Kohn & Kellar
50 Park Place, Suite 1228
Newark, NJ 07102
(973) 622-7713
James F. Vislosky, Jr.
Attorneys for Debtors
                                              :
In Re                                         :    UNITED STATES BANKRUPTCY COURT
                                              :    DISTRICT OF NEW JERSEY
        Gaudia E. Spence and                  :    CHAPTER 13
        Rowan Bowen                           :
                                              :    CASE NO. 19-19601-SLM
                                              :
                                              :    Hearing Date August 26, 2020
                                              :

              CERTIFICATION OF ROWAN BOWEN IN SUPPORT OF MOTION
                          TO REINSTATE AUTOMATIC STAY

        Rowan Bowen, of full age, certifies as follows:

        1. I am the debtor.

        2. I am disabled and receive monthly Social Security payments.

        3. I reside at 7 Whitman Avenue, East Orange, New Jersey. My two sons live with

me in this house.

        4. My son Rowan R. Bowen has agreed to contribute to the household expenses,

which includes mortgage payments.

        5. With contributions from my son I will be able to pay my monthly expenses,

including my mortgage.

        6. It is in my best interest to stay in my house and avoid foreclosure. My two sons

reside with me and it is in their best interests to reside with me in my home.

        7. If my application is granted, I will be able to pay the mortgage company.
   Case 19-19601-SLM       Doc 38-3 Filed 07/23/20 Entered 07/23/20 11:47:30          Desc
                                Certification Page 2 of 2



       I hereby certify that the above statements are true and correct. I am aware that if any
of the above is willfully false, I am subject to punishment for contempt of court.


Date: 7/21/2020                             ______/s/ Rowan Bowen_______
                                                     Rowan Bowen
